Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to application No.  17/444,048, filed on 7/29/2021. Claims 1-19 are currently pending and have been examined. Claims 1-19 have been rejected as follow,


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the "right to exclude" granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761(CCPA1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644(CCPA1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)
may be used to overcome an actual or provisional rejection based on nonstatutory
double patenting provided the reference application or patent either is shown to be
commonly owned with the examined application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file
provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) -
706.02(1)(3) for applications not subject to examination under the first inventor to file
provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be
used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application
in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-18 of Patent No. 11,113,709. Although the claims at
issue are not identical, they are not patentably distinct from each other because (see
example of limitations that are mixed and matched in table below)
for example claim 1 of the instant application  teaches most of the limitations
of the Patent No. 11,113,709 claim 1 except:
where the plurality of tracked user loyalty purchases are tracked automatically by the loyalty platform based on output from a transaction model.
However, it has been held that deleting elements when the function of element
is not desired is obvious. See MPEP 2144.04 Section II. Therefore, it would have been
obvious to a person of ordinary skill in the art at the time the invention was made to
modify or to omit the additional elements of claim 1 (mentioned above) of the instant application to arrive at the claim 1 of No. 11,113,709  because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  In addition, a person of ordinary skill in the art would conclude that 
modifying or omitting the additional elements of claim 1 (mentioned above), as 
the instant invention is defined in the claim at issue, would have been an obvious variance of the invention defined in claim 1 of Patent No.  11,113,709.
Regarding to independent claims 5, 12, dependent claims   2-4, 6-11, and 13-19, are rejected under double patenting for the same reasons mentioned above, the dependent claims show similar limitations or features.

US Patent No. 11113709
Current application


1. A method comprising: aggregating, with an equity allocation system of a loyalty platform comprising one or more computing systems, a plurality of dollar reward amounts, wherein the plurality of dollar reward amounts are based on a plurality of tracked user loyalty purchases tracked automatically by the loyalty platform, and wherein the equity allocation system comprises instructions executable by one or more processors to direct an inventory account to aggregate the plurality of dollar reward amounts; displaying, via the loyalty platform, an equity reward status to one or more user computing devices associated with one or more of the plurality of tracked user loyalty purchases; executing, with the equity allocation system, a whole share purchase based on the aggregated dollar reward amounts exceeding a pending reward threshold, wherein the equity allocation system directs an average price account to perform the whole share purchase from a clearing house; automatically adding, with the equity allocation system, a number of whole shares purchased in the whole share purchase to the inventory account to form a pre-purchased supply of shares of stock, wherein the equity allocation system directs the average price account to transfer the number of whole shares to the inventory account; determining, with the equity allocation system, a plurality of fractional share amounts based on an execution price of the whole share purchase and the plurality of dollar reward amounts; automatically distributing, with the equity allocation system, the plurality of fractional share amounts to a plurality of user accounts from the pre-purchased supply of shares of stock in the inventory account, wherein the equity allocation system directs the inventory account to transfer each fractional share amount of the plurality of fractional share amounts to a corresponding user account of the plurality of user accounts; responsive to distributing the plurality of fractional share amounts, automatically displaying, via the loyalty platform, an updated equity reward status via the one or more user computing devices; and dynamically adjusting, automatically with the equity allocation system and in real time, the pre-purchased supply of shares of stock to maintain the pre-purchased supply between an upper supply threshold and a lower supply threshold that are each dynamically adjusted based at least on a running average rate of fractional equity reward distribution.
1. A method comprising: aggregating, with an equity allocation system of a loyalty platform comprising one or more computing systems, a plurality of dollar reward amounts, wherein the plurality of dollar reward amounts are based on a plurality of tracked user loyalty purchases tracked automatically by the loyalty platform, and wherein the equity allocation system comprises instructions executable by one or more processors to direct an inventory account to aggregate the plurality of dollar reward amounts; displaying, via the loyalty platform, an equity reward status to one or more user computing devices associated with one or more of the plurality of tracked user loyalty purchases; executing, with the equity allocation system, a whole share purchase based on the aggregated dollar reward amounts exceeding a pending reward threshold, wherein the equity allocation system directs an average price account to perform the whole share purchase from a clearing house; automatically adding, with the equity allocation system, a number of whole shares purchased in the whole share purchase to the inventory account to form a pre purchased supply of shares of stock, wherein the equity allocation system directs the average price account to transfer to the number of whole shares to the inventory account; determining, with the equity allocation system, a plurality of fractional share amounts based on an execution price of the whole share purchase and the plurality of dollar reward amounts; automatically distributing, with the equity allocation system, the plurality of fractional share amounts to a plurality of user accounts from the pre-purchased supply of shares of stock in the inventory account, wherein the equity allocation system directs the inventory account to transfer each fractional share amount of the plurality of fractional share amounts to a corresponding user account of the plurality of user accounts; responsive to distributing the plurality of fractional share amounts, automatically displaying, via the loyalty platform, an updated equity reward status via the one or more user computing devices; and dynamically adjusting, automatically with the equity allocation system and in real time, the pre-purchased supply of shares of stock to maintain the pre-purchased supply between an upper supply threshold and a lower supply threshold that are each dynamically adjusted based at least on a running average rate of fractional equity reward distribution, where the plurality of tracked user loyalty purchases are tracked automatically by the loyalty platform based on output from a transaction model.





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1- 19 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The Examiner’s  analysis is presented below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of “aggregating, …, a plurality of dollar reward amounts, wherein the plurality of dollar reward amounts are based on a plurality of tracked user loyalty purchases tracked automatically … and wherein …. direct an inventory account to aggregate the plurality of dollar reward amounts; executing…., a whole share purchase based on the aggregated dollar reward amounts exceeding a pending reward threshold, wherein … directs an average price account to perform the whole share purchase from a clearing house; … adding, …, a number of whole shares purchased in the whole share purchase to the inventory account to form a pre purchased supply of shares of stock, wherein … directs the average price account to transfer to the number of whole shares to the inventory account;  determining, …., a plurality of fractional share amounts based on an execution price of the whole share purchase and the plurality of dollar reward amounts; .. distributing, …, the plurality of fractional share amounts to a plurality of user accounts from the pre-purchased supply of shares of stock in the inventory account, … directs the inventory account to transfer each fractional share amount of the plurality of fractional share amounts to a corresponding user account of the plurality of user accounts;  and … adjusting, the pre-purchased supply of shares of stock to maintain the pre-purchased supply between an upper supply threshold and a lower supply threshold that are each adjusted based at least on a running average rate of fractional equity reward distribution, where the plurality of tracked user loyalty purchases are … based on output…”.
The “aggregating, executing, adding, determining, distributing, adjusting” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for distributing fractional equity rewards to users of a loyalty platform  based on user loyalty purchases.  Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as, “displaying, …, an equity reward status to … the plurality of tracked user loyalty purchases; responsive to distributing the plurality of fractional share amounts, automatically displaying, … an updated equity reward status …”.
These are limitations toward displaying or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure: “…with an equity allocation system of a loyalty platform comprising one or more computing systems, … by the loyalty platform, … the equity allocation system comprises instructions executable by one or more processors …., with the equity allocation system, automatically, dynamically , in real time, the loyalty platform, transaction model”. All these elements are recited in a very generic way.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the supplementary or additional elements in the claim, “…with an equity allocation system of a loyalty platform comprising one or more computing systems, … by the loyalty platform, … the equity allocation system comprises instructions executable by one or more processors …., with the equity allocation system, automatically, dynamically , in real time, the loyalty platform, transaction model” amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an supplementary or additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Again, in this step, the  additional elements in the claims under consideration are: “…with an equity allocation system of a loyalty platform comprising one or more computing systems, … by the loyalty platform, … the equity allocation system comprises instructions executable by one or more processors …., with the equity allocation system, automatically, dynamically , in real time, the loyalty platform, transaction model” 
They were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“displaying, …, an equity reward status to … the plurality of tracked user loyalty purchases; responsive to distributing the plurality of fractional share amounts, automatically displaying, … an updated equity reward status …”. These are limitations toward displaying or receiving data (gathering data).  Displaying data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the additional elements “…with an equity allocation system of a loyalty platform comprising one or more computing systems, … by the loyalty platform, … the equity allocation system comprises instructions executable by one or more processors …., with the equity allocation system, automatically, dynamically , in real time, the loyalty platform, transaction model” were are anything other than generic software and hardware, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);  and v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network and presenting or displaying information, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the additional elements“…with an equity allocation system of a loyalty platform comprising one or more computing systems, … by the loyalty platform, … the equity allocation system comprises instructions executable by one or more processors …., with the equity allocation system, automatically, dynamically , in real time, the loyalty platform, transaction model” (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Additionally, the Examiner notes that generic elements such as “transaction model is trained”, “probability rank”, “transaction model trained to produce as the output a probability rank”, “confidence score”, as claimed here,  are well-understood, routine, conventional elements and activity. These elements are fully supported under Berkheimer Option 2. See for Example the provided references of record.
“APPROACHES TO MACHINE LEARNING”. 1984. Carnegie-Mellon University, and reference US PG. Pub. No. 20090271257 (Flake).
Claim 5: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
The claim has the additional elements “a computer system”, “a processor”, “a memory”, “a third-party aggregator”,  these additional elements are recited at very high level, they amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic hardware and software. They were considered to be extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 12: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above.  The claim comprises additional elements such as “one or more computing systems”, “transaction model”, “transaction model trained” and “a display”, these additional elements are recited at very high level, they amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic hardware and software. They were considered to be extra-solution activity. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-4, 6-11, and 13-19, the claims recite elements such as “transaction model is trained to produce as the output, for a tracked user loyalty purchase of the plurality of tracked user loyalty purchases, a probability rank for one or more or each of a plurality of businesses stored within a rewarding business index of the loyalty platform”, “running average rate of fractional equity reward distribution is a running average rate of fractional equity reward distribution to user accounts from the pre-purchased supply of shares in the inventory”, “upper supply threshold and lower supply threshold are adjusted based on a predicted event”, “, wherein performing the rebalancing of equity includes: generating one or more sell orders for equity in the first business accrued by the user via the first rewards program;  transmitting the one or more sell orders to a clearing system for execution;  upon execution of the one or more sell orders, determining proceeds of an associated sale of the equity in the first business;  calculating an amount of equity in the second business corresponding to the proceeds of the sale of the equity in the first business;  generating buy orders for the calculated amount of equity in the second business;  and presenting a notification to the user that the rebalancing of equity in the loyalty rewards platform account has been performed”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20070265950 (Reuss) in view of US PG. Pub. No. 20020052818 (Loveland).
As to claim 1, Reuss discloses a method (Fig. 1A and 1B and associated disclosure) comprising: 
a) aggregating, with an equity allocation system of a loyalty platform comprising one or more computing systems, a plurality of dollar reward amounts, wherein the plurality of dollar reward amounts are based on a plurality of tracked user loyalty purchases tracked automatically by the loyalty platform, and wherein the equity allocation system comprises instructions executable by one or more processors to direct an inventory account to aggregate the plurality of dollar reward amounts
(see Fig. 2 and associated disclosure. 
“…[0050] Associated with distribution engine 204 are one or more share tables 208. Share table 208 is used to store the share values, dividends, and status information associated with the purchasers 210….”, paragraph 50.
“…redemption of rewards is contingent on making an additional purchase; in other words, dividends are "locked up" or not vested until a qualifying event has occurred (e.g., another purchase is made to "free" them). In this example, dividends will accumulate on an on-going basis irrespective of additional spending, but customers can only access (i.e., redeem) those dividends when they make a subsequent purchase…”, paragraph 52 and paragraph 7);
 b) displaying, via the loyalty platform, an equity reward status to one or more user computing devices associated with one or more of the plurality of tracked user loyalty purchases
(“…[0050] Associated with distribution engine 204 are one or more share tables 208. Share table 208 is used to store the share values, dividends, and status information associated with the purchasers 210….”, paragraph 50);
 c) executing, with the equity allocation system, a whole share purchase based on the aggregated dollar reward amounts exceeding a pending reward threshold, wherein the equity allocation system directs an average price account  (Fig2. 2 and 3 and associated disclosure) to perform the whole share purchase from a clearing (“an exchange system 56 that includes a share allocation system 58”, Fig. 1a) house
(“[0044] More specifically, allocation engine 202 determines the number of shares (either whole or fractional as will be discussed in detail below), based on one or more criteria. Criteria can include the price of the transaction, the number of goods purchased, the number of transactions completed by the purchaser (e.g., a first time buyer may be incentivized with more shares than a previous purchaser), or other bases”, paragraph 44.
“[0052] Shareholding customers may perceive an advantage, once they hold whole shares, to stay on the sidelines and no longer purchase on the platform and instead to simply reap rewards….”paragraph 52); 
d)  automatically adding, with the equity allocation system, a number of whole shares purchased in the whole share purchase to the inventory account to form a pre purchased supply of shares of stock, wherein the equity allocation system directs the average price account to transfer to the number of whole shares to the inventory account
([0044] More specifically, allocation engine 202 determines the number of shares (either whole or fractional as will be discussed in detail below), based on one or more criteria. Criteria can include the price of the transaction, the number of goods purchased, the number of transactions completed by the purchaser (e.g., a first time buyer may be incentivized with more shares than a previous purchaser), or other bases.
[0045] The allocation engine 202 also determines the type of shares that are to be allocated to the purchaser. Shares may be of different types. In one implementation, at least three different types of shares are possible: product, merchant, and exchange platform shares….. In this sense, … the customer is obtaining equity in plural levels of the transaction. In this implementation, the purchaser receives equity in: the individual product purchased; the merchant the product was purchased from; and the overall exchange platform. The equity gives the customer a "stake" in, for example, all three. By having a "stake", the customer is now an agent in promoting the success of, for example, the product, the merchant, and the platform”, paragraphs 44 and 45);
e)  determining, with the equity allocation system, a plurality of fractional share amounts based on an execution price of the whole share purchase and the plurality of dollar reward amounts
([0044] More specifically, allocation engine 202 determines the number of shares (either whole or fractional as will be discussed in detail below), based on one or more criteria. Criteria can include the price of the transaction, the number of goods purchased, the number of transactions completed by the purchaser (e.g., a first time buyer may be incentivized with more shares than a previous purchaser), or other bases”, paragraph 44.
“fractional shares are also shown”, see table 208 in Figs 2 and 3.
“[0063] In another implementation, share fractions are aligned/related to dollar amounts (e.g., a customer would need to purchase a predetermined dollar amount (e.g., $500) worth of merchandise to reach the whole share level to begin to receive dividends). In this implementation, the size of the fractional share allocated to the purchaser is determined based on the purchase price and some predetermined fixed whole share level dollar amount. Other ways of allocating the fractional amount are possible, including allocating additional fractions or higher amounts for more loyal/frequent purchasers. Allocation engine 202 of FIG. 2 can set the fractional amounts to be associated with a given transaction”, paragraph 63. See also paragraphs 62 and 64);
f)  automatically distributing, with the equity allocation system, the plurality of fractional share amounts to a plurality of user accounts from the pre-purchased supply of shares of stock in the inventory account, wherein the equity allocation system directs the inventory account to transfer each fractional share amount of the plurality of fractional share amounts to a corresponding user account of the plurality of user accounts
(“[0031] After execution, a determination is made as to the allocation of shares to be made to the purchaser 104 (e.g., by the share allocation system 58). In a simple example, the allocation of shares can require the calculation of a number of shares to allocate relative to a price paid for the goods or services [Examiner interprets as automatically distributing, … the plurality of… share amounts]…”, paragraph 31.
“[0032] An account associated with the purchaser is updated to reflect the allocation of shares 106. … This process can be repeated for some or all transactions processed by the exchange system 56”, paragraph 32.
[0044] More specifically, allocation engine 202 determines the number of shares (either whole or fractional as will be discussed in detail below), based on one or more criteria. Criteria can include the price of the transaction, the number of goods purchased, the number of transactions completed by the purchaser (e.g., a first time buyer may be incentivized with more shares than a previous purchaser), or other bases”, paragraph 44.
 “[0050] Associated with distribution engine 204 are one or more share tables 208. Share table 208 is used to store the share values, dividends, and status information associated with the purchasers 210. An example of entries stored in share table 208 is shown in FIG. 3. In the example shown, share table 208 includes entries for two purchasers 300 and 302, respectively. Purchaser 1 (300) includes share entries (shares 303) for a plurality of products 304, two merchants 306, and the exchange system 308. …. In this example, fractional shares are also shown…”, paragraph 50.
“0063] In another implementation, share fractions are aligned/related to dollar amounts (e.g., a customer would need to purchase a predetermined dollar amount (e.g., $500) worth of merchandise to reach the whole share level to begin to receive dividends). In this implementation, the size of the fractional share allocated to the purchaser is determined based on the purchase price and some predetermined fixed whole share level dollar amount. Other ways of allocating the fractional amount are possible, including allocating additional fractions or higher amounts for more loyal/frequent purchasers. Allocation engine 202 of FIG. 2 can set the fractional amounts to be associated with a given transaction”, paragraph 63);
g)  responsive to distributing the plurality of fractional share amounts, automatically displaying, via the loyalty platform, an updated equity reward status via the one or more user computing devices
(“[0081] To provide for interaction with a user, a computing device may include a display device such as a CRT (cathode ray tube) or LCD (liquid crystal display) monitor for displaying information to the user and a keyboard and a pointing device such as a mouse or a trackball by which the user may provide input to the computer”, paragraph 81.
“0082] Apparatus and methods disclosed herein may be implemented in a computing system that includes a back-end component, such as a data server; or that includes a middleware component, such as an application server or an Internet server; or that includes a front-end component, such as a client computer having a graphical user interface or an Internet browser, or any combination of them”, paragraph 82);
h)  and dynamically adjusting, automatically with the equity allocation system and 
to maintain the pre-purchased supply between an upper supply threshold and a lower supply threshold that are each dynamically adjusted based at least on a running average rate of fractional equity reward distribution, where the plurality of tracked user loyalty purchases are tracked automatically by the loyalty platform based on output from a transaction model
(“[0002] A conventional electronic commerce (e.g., internet) transaction is a discrete event that includes a purchaser, a purchased good or service or both, and a merchant….”, paragraph 2 and  “…[0003] The transaction is conventionally deemed to be discrete in that once delivery and acceptance of the good or service has been performed, the transaction is complete. Thereafter, other transactions can be entered into between the purchaser and merchant, each representing a discrete event. While other more sophisticated purchase arrangements are possible, the vast majority of electronic commerce transactions follow this simple model…”, paragraph 3.
“[0032] An account associated with the purchaser is updated to reflect the allocation of shares 106. … This process can be repeated for some or all transactions processed by the exchange system 56”, paragraph 32.
“[0062] In one implementation, …. the use of fractional shares at one or more levels (e.g., at the merchant and platform level). For example, customers may receive a 1/10th platform share and a 1/5th merchant share for each purchase [Examiner interprets as running average rate of fractional equity ], …. This will create a vesting cliff, where a customer must demonstrate loyalty through repeat purchases or reaching a certain dollar amount in purchases in order to begin fully participating in the redemption (i.e., reward) system…”, paragraph 62. 
“[0063] In another implementation, share fractions are aligned/related to dollar amounts (e.g., a customer would need to purchase a predetermined dollar amount (e.g., $500) worth of merchandise to reach the whole share level to begin to receive dividends). In this implementation, the size of the fractional share allocated to the purchaser is determined based on the purchase price and some predetermined fixed whole share level dollar amount[Examiner interprets as running average rate of fractional equity ]. Other ways of allocating the fractional amount are possible, including allocating additional fractions or higher amounts for more loyal/frequent purchasers. Allocation engine 202 of FIG. 2 can set the fractional amounts to be associated with a given transaction.”, paragraph 63.
“[0066] In one implementation the share allocation system can be tuned to make adjustments to customize the reward process. Customizations can be included to: 1) mitigate share dilution; 2) ensure a particular reward range for a certain level of spending; 3) ensure higher rewards for higher value purchases or ongoing purchasing; 4) create the possibility of disproportionately high rewards for certain kinds of behavior,…”, paragraph 66).
Although, Reuss discloses in Fig. 3 fractional share purchase in a share table element 208 in table 2, Reuss does not explicitly teach
pre-purchased supply of shares of stock  
real time

However, Loveland teaches “[0091] Referring to FIG. 1c, as a result of the transaction, the Company retains the equity reward funds plus the amount of money added by the Consumer 150, or retains just the equity reward funds 152 in order to purchase investments 158 and 160 in the Supplier of the product[Examiner interprets as pre-purchased supply of shares of stock]. … Instead, the Company is provided with the shares at the time of acquisition, by the Merchant passing the funds associated with the equity reward directly to the Supplier, unless the Merchant also is not a Supplier. The Company will retain the funds in the Consumer's account until the returns period has passed 150 and 154. …. Consumers are able to add to their portfolio in any increments of money or indeed shares, and, using the method of the present invention, do so cost effectively. The Consumer is also encouraged to access their account and determine whether they wish to receive their equity reward in ordinary shares or equity options [Examiner interprets as pre-purchased supply of shares of stock ]…This is particularly important when the share price of the Supplier is high relative to the size of the equity reward, or with mutual funds set up with only one share holding in which the Consumers receive a share, again enabling fractional ownership of shares…”, paragraph 91.
“…the Company holds the investments 164, and manages the Consumer's portfolio 166. Thus, the Company does not have to send out share certificates for each purchase. Referring to FIG. 1d, Management of the portfolio 166 involves performing Corporate actions (such as payments of dividends) providing real-time portfolio tracking, buy/sell/transfer transaction services, discussion groups, making available other market instruments and financial services, and enabling retail purchases against portfolio margin”, paragraph 92.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Loveland’s teaching with the teaching of  Reuss. One would have been motivated to  provide functionality to pre-purchased supply of shares of stock  in order to  enabling fractional ownership of shares (see Loveland paragraph 91).

Claims 2, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20070265950 (Reuss) in view of US PG. Pub. No. 20020052818 (Loveland) and in view of US PG. Pub. No. 20090271257 (Flake).
As to claim 2, Reuss discloses
wherein the transaction model …, for a tracked user loyalty purchase of the plurality of tracked user loyalty purchases, …. for one or more or each of a plurality of businesses stored within a rewarding business index of the loyalty platform
(see “share table” element 208 in Fig. 2.
Also Reuss teaches “identify eligible transaction”, element 102 Fig. 1B.
 “…each representing a discrete event. While other more sophisticated purchase arrangements are possible, the vast majority of electronic commerce transactions follow this simple model…”, paragraph 3); 
Reuss does not explicitly teach
model is trained to produce as the output
a probability rank
Flake teaches

(Flake teaches “…To infer compensation funding 125 and externally injected funding, intelligent component 225 relies on artificial intelligence techniques, which apply advanced mathematical algorithms--e.g., decision trees, neural networks,..”, paragraph 43. “…Training component 322 utilizes available market and advertiser data or intelligence for various machine learning approaches. As available information increases, training results in improved performance of intelligence component 225 and component that utilize it”, paragraph 45.
“Intent processing component 435 can evaluate the veracity of the agent intent 115 and generate confidence metrics associated therewith. Such confidence metrics can be factored in connection with allocation of compensation 165…”, paragraph 53.
“…The likelihood of an agent take action can be biased via the level of provided compensation; namely, advertisement management component 455 can present advertisement that offer a compensation that is above a known or inferred engagement threshold associated with the agent that conveys the intent 415….”, paragraph 57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Flake’s teaching with the teaching of  Reuss. One would have been motivated to  provide functionality to train a model  to produce confidence metrics [probability rank] in order to finance award programs (see Flake abstract).
As to claims 3 and 4, Reuss discloses
wherein the running average rate of fractional equity reward distribution is a running average rate of fractional equity reward distribution to user accounts 
(“[0062] In one implementation, …. the use of fractional shares at one or more levels (e.g., at the merchant and platform level). For example, customers may receive a 1/10th platform share and a 1/5th merchant share for each purchase [Examiner interprets as running average rate of fractional equity ], …. This will create a vesting cliff, where a customer must demonstrate loyalty through repeat purchases or reaching a certain dollar amount in purchases in order to begin fully participating in the redemption (i.e., reward) system…”, paragraph 62. 
“[0063] In another implementation, share fractions are aligned/related to dollar amounts (e.g., a customer would need to purchase a predetermined dollar amount (e.g., $500) worth of merchandise to reach the whole share level to begin to receive dividends). In this implementation, the size of the fractional share allocated to the purchaser is determined based on the purchase price and some predetermined fixed whole share level dollar amount[Examiner interprets as running average rate of fractional equity ]. Other ways of allocating the fractional amount are possible, including allocating additional fractions or higher amounts for more loyal/frequent purchasers. Allocation engine 202 of FIG. 2 can set the fractional amounts to be associated with a given transaction.”, paragraph 63.
Although, Reuss discloses in Fig. 3 fractional share purchase in a share table element 208 in table 2, Reuss does not explicitly teach
from the pre-purchased supply of shares in the inventory
However, Loveland teaches “[0091] Referring to FIG. 1c, as a result of the transaction, the Company retains the equity reward funds plus the amount of money added by the Consumer 150, or retains just the equity reward funds 152 in order to purchase investments 158 and 160 in the Supplier of the product[Examiner interprets as pre-purchased supply of shares of stock]. … The Consumer is also encouraged to access their account and determine whether they wish to receive their equity reward in ordinary shares or equity options [Examiner interprets as pre-purchased supply of shares of stock ]…This is particularly important when the share price of the Supplier is high relative to the size of the equity reward, or with mutual funds set up with only one share holding in which the Consumers receive a share, again enabling fractional ownership of shares…”, paragraph 91.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Loveland’s teaching with the teaching of  Reuss. One would have been motivated to  provide functionality to pre-purchased supply of shares of stock  in order to  enabling fractional ownership of shares (see Loveland paragraph 91).
Reuss does not explicitly teach
wherein the upper supply threshold and lower supply threshold are adjusted based on a predicted event.
However, Flake teaches
(Flake teaches “… Intelligent component 225 can generate a probability distribution of specific states of agent's intent in engaging in a transaction …To infer compensation funding 125 and externally injected funding, intelligent component 225 relies on artificial intelligence techniques, which apply advanced mathematical algorithms--e.g., decision trees, neural networks,..”, paragraph 43. “…Training component 322 utilizes available market and advertiser data or intelligence for various machine learning approaches. As available information increases, training results in improved performance of intelligence component 225 and component that utilize it”, paragraph 45.
“Intent processing component 435 can evaluate the veracity of the agent intent 115 and generate confidence metrics associated therewith. Such confidence metrics can be factored in connection with allocation of compensation 165…”, paragraph 53.
“…The likelihood of an agent take action can be biased via the level of provided compensation; namely, advertisement management component 455 can present advertisement that offer a compensation that is above a known or inferred engagement threshold …”, paragraph 57.
“…For example, those skilled in the art will understand and appreciate that a methodology could alternatively be represented as a series of interrelated states or events, such as in a state diagram…”, paragraph 69).
Flake does not expressly disclose “upper supply” and “lower supply” but from the teaching of  Flake it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “inferred ..threshold” functionality taught in paragraph 57 and the training component using advertising data, in taught paragraphs 43 and 45 of Flake’s teaching with the teaching of  Reuss  in order to offer upper supply threshold and lower supply threshold.
Further, also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Flake’s teaching with the teaching of  Reuss. One would have been motivated to  provide functionality to train a model  to produce confidence metrics [probability rank]  and predict events  and adjust equity thresholds accordingly in order to support award programs (see Flake abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20070265950 (Reuss) in view of US PG. Pub. No. 20120166270 (Coppinger).
As to claim 5, Reuss discloses a computing system, comprising: a processor; and a memory storing instructions executable by the processor (Fig. 1A and 1B and associated disclosure)  to: 
a) receive, from a third-party aggregator, a transaction history for one or more financial accounts associated with a user (see Figs 2 and 3 and associated disclosure);
 b)  automatically determine a set of businesses associated with transactions in the transaction history (see “identify eligible transaction”, element 102 Fig. 1B); 
c)  generate an equity rewards list including at least a first business selected from the set of businesses, the first business included in a first market of a rewarding-business index stored in the memory
(see “share table” element 208 in Fig. 2);
d)  display, via a display operably coupled to the computing system, the equity rewards list
(“[0081] To provide for interaction with a user, a computing device may include a display device such as a CRT (cathode ray tube) or LCD (liquid crystal display) monitor for displaying information to the user and a keyboard and a pointing device such as a mouse or a trackball by which the user may provide input to the computer”, paragraph 81.
“0082] Apparatus and methods disclosed herein may be implemented in a computing system that includes a back-end component, such as a data server; or that includes a middleware component, such as an application server or an Internet server; or that includes a front-end component, such as a client computer having a graphical user interface or an Internet browser, or any combination of them”, paragraph 82); 
e)   responsive to receiving an indication the user has confirmed the equity rewards list, update a profile of the user stored in the memory to enroll the user in a first rewards program for the first business
(“Reuss teaches membership referrals, “…The membership system can be separate or integrated with the share allocation system. Qualification for, authentication of, and other membership handling activities can be performed by a membership service [Examiner interprets as indication the user has confirmed], system, or engine (e.g., membership engine 214). In one implementation, membership is on a referral only basis. That is, in this implementation, members are added by invitation only[Examiner interprets as indication the user has confirmed… enroll the user in a first rewards program]…”, paragraphs 73 and 75 and claim 4
See also “[0032] An account associated with the purchaser is updated to reflect the allocation of shares 106. … This process can be repeated for some or all transactions processed by the exchange system 56”, paragraph 32
The Examiner notes that when the system of Reuss discloses 
“..Other information can be stored in the share table 208, including status information associated with a purchaser (rating associated with user as to frequency of use of the system), share classes (e.g., premium or common), etc…”, paragraph 50 and 
“… interfaces with the share allocation system, and the like. Interfacing with the share allocation system can include, for a given transaction: 1) determining if a transaction involves a member; 2) determining if the member is a referral; 3) determining a status of a member and/or a sponsor; and 4) allocating a benefit to a sponsor. Sponsors and referrals are discussed in greater detail below”, paragraph 73, it is interpreted
 as a profile of the member); 
f) automatically award the user with an equity reward in response to identifying that a subsequent first user purchase at the first business has occurred (see Fig. 2 and associated disclosure); 
g) automatically determine that a second user purchase at a second business has occurred, the second business included in the first market, and in response displaying, via the display (see element 306 in Fig. 3), a loyalty-switch offer including an option for the user to switch loyalty from the first business to the second business
(“[0053] Qualifying event detector 206 detects qualifying events and converts shares from un-vested to vested for the purchaser. ….Alternatively, other qualifying events may trigger the ability to use (e.g., convert from un-vested to redeemable) some or all of the different levels of shares [Examiner interprets as a loyalty-switch offer]. For example, a purchaser may qualify for redemption of merchant shares by purchasing …”, paragraph 53.
“[0067] In some implementations, one or more of the following adjustments to the share allocation system can be made … 7) provide an option to convert one or more share types (e.g., platform shares) into real business equity (e.g., actual shares of corporate stock[Examiner interprets as a loyalty-switch offer]) in the exchange”, paragraph 67.
“…The equity system including share allocation, share status, dividend eligibility, dividend payment, and the like can be managed using, for example, a Web interface…”, paragraph 71);
Reuss does not explicitly teach to switch loyalty from the first business to the second business. 
But, from Reuss teaching “provide an option to convert one or more share types (e.g., platform shares) … shares of corporate stock[Examiner interprets as a loyalty-switch offer]) in the exchange”, paragraph 67,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Reuss option to convert shares in paragraph 67 to convert shares from the first business to the second business and the results would have been predictable.
 h) responsive to the user accepting the loyalty-switch offer, update the profile of the user 
(See also “[0032] An account associated with the purchaser is updated to reflect the allocation of shares 106. … This process can be repeated for some or all transactions processed by the exchange system 56”, paragraph 32. 
See also at least the purchaser or  member/sponsor information  stored in Reuss’ system and  interpreted as a profile, paragraphs 50 and 73 ),
i) present an interface element via a user interface on the display, the interface element being selectable to request a rebalancing of equity in a loyalty rewards platform account of the user
“[0032] An account associated with the purchaser is updated to reflect the allocation of shares 106 [Examiner interprets as rebalancing of equity]. … This process can be repeated for some or all transactions processed by the exchange system 56”, paragraph 32.
“[0069] In some implementations, the process associated with an initial transaction includes the following steps: purchasing a good or service; determining a share fee; allocating the share fee in appropriate amounts to one or more types of shares; and updating the allocation of shares Examiner interprets as rebalancing of equity]. ….”, paragraph 69.
“…The equity system including share allocation, share status, dividend eligibility, dividend payment, and the like can be managed using, for example, a Web interface…”, paragraph 71);
j)  and responsive to receiving user input selecting the interface element, automatically perform the rebalancing of equity to move equity in the first business to the second business (paragraphs 69 and 71);
Reuss does not expressly disclose but Coppinger discloses
to remove the user from the first rewards program and enroll the user in a second rewards program for the second business; 
([0001] The disclosed device and system provides automatic enrollment and loyalty campaign management features to users by way of remote communication devices. Specifically, the system provides a remote processing system and repository for maintaining loyalty campaign eligibility and enrolment parameters, user credentials, transaction instrument identifiers, and communication device identifiers. This repository is accessible to authorized users by way of communication devices and is in communication with a payment gateway, such that the loyalty gateway receives payment transaction information, a merchant identifier, and a communication device identifier in order to determine loyalty campaign eligibility, retrieve offers, issue offers, redeem offers, and automatically enroll previously un-enrolled customers into specific merchant loyalty campaigns”, paragraph 1.
“0099] Moreover, the enrolled customer may …at the loyalty gateway 130 that govern how specific transaction instruments are to be used for payment transactions. Rule parameters are used by the loyalty gateway 130 to determine when a specific rule is to be implemented. For example, a customer may designate his Visa ….. He may further create a rule that states that …instrument should be switched to his American Express credit card”, paragraph 99.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Coppinger’s teaching with the teaching of  Reuss. One would have been motivated to  provide functionality to “automatically enroll previously un-enrolled customers []loyalty switch from the first business to the second business]  in order to implement flexible campaigns (see Coppinger abstract).

Claims 6, 7, 8 , 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20070265950 (Reuss) in view of US PG. Pub. No. 20120166270 (Coppinger) and in view of US Patent No. 5819238 (Fernholz).
As to claim 6, Reuss discloses 
wherein performing the rebalancing of equity 
(“[0032] An account associated with the purchaser is updated to reflect the allocation of shares 106 [Examiner interprets as rebalancing of equity]. … This process can be repeated for some or all transactions processed by the exchange system 56”, paragraph 32.
“[0069] In some implementations, the process associated with an initial transaction includes the following steps: purchasing a good or service; determining a share fee; allocating the share fee in appropriate amounts to one or more types of shares; and updating the allocation of shares Examiner interprets as rebalancing of equity]. ….”, paragraph 69), 
to a clearing system for execution (“an exchange system 56 that includes a share allocation system 58”, Fig. 1a);
calculating an amount of equity in the business
(“… allocating shares to a purchaser associated with the eligible transaction. The method can further include allocating shares on two or more levels. Allocating shares can further include allocating the purchaser product shares, merchant shares, and shares in a transaction platform….”, paragraph 11
 “…0031] After execution, a determination is made as to the allocation of shares to be made to the purchaser 104 (e.g., by the share allocation system 58). In a simple example, the allocation of shares can require the calculation of a number of shares to allocate..”, paragraph 31
“[0032] An account associated with the purchaser is updated to reflect the allocation of shares 106….”, paragraph 32),
and presenting a notification to the user that the rebalancing of equity in the loyalty rewards platform account has been performed
(“…The equity system including share allocation, share status, dividend eligibility, dividend payment, and the like can be managed using, for example, a Web interface…”, paragraph 71);
Reuss does not expressly disclose but Fernholz discloses
generating one or more sell orders for equity in the first business accrued by the user via the first rewards program;
 transmitting the one or more sell orders 
 upon execution of the one or more sell orders, determining proceeds of an associated sale of the equity in the first business;
 calculating an amount of equity in the second business corresponding to the proceeds of the sale of the equity in the first business;
 generating buy orders for the calculated amount of equity in the second business;
Fernholz discloses “Apparatus and methods for automatically modifying a financial portfolio having a pre-defined universe of securities, such as, e.g., an index fund, …. to rebalance the holdings in the portfolio. The system can selectively operate in either one of two modes: a dynamic rebalancing mode for calculating new target weights and issuing appropriate trades …”, abstract.
generating one or more sell orders for equity in the first business accrued by the user via the first rewards program
(“…This network provides a number of avenues through which trades can be executed. As used hereinafter, a "trade order" is defined to be a combined list of buy and sell orders for a number of securities. For execution, such an order is parsed into a "trade", either a buy or sell, of each individual security in the order….”, 7:25-30.
transmitting the one or more sell orders
(“…Each of these order execution systems, either under manual instruction or automatically, can establish a modem connection, via lines 135 (formed of lines 135.sub.1, 135.sub.2, . . . , 135.sub.m connecting execution systems 130.sub.1, 130.sub.2, . . . , 130.sub.m, respectively), via PSTN 40 and telephone line 78, to trade execution computer 70…”, 9:15-20 and Fig. 1B and associated disclosure).
upon execution of the one or more sell orders, determining proceeds of an associated sale of the equity in the first business
(“…the routine determines the appropriate order to either buy or sell the security and in what share quantity, and hence rebalance the holding of that security in the account, and enters that order to a trading list. Execution then proceeds to block 666, shown in FIGS. 6A-6C, which invokes Cash Control routine 1000 (see FIGS. 10A and 10B and discussed in detail below) to invest any excess cash, if any, then held in the account….”, 20:5-15);
calculating an amount of equity in the second business corresponding to the proceeds of the sale of the equity in the first business
(“…The invention relates to apparatus and methods for automatically modifying a financial portfolio having a pre-defined universe of securities, that tracks a given capitalization weighted index, through dynamic re-weighting of a position held in each such security, wherein a current weight accorded to each such security, relative to others in the portfolio…”, 1:15-25.
“…Based on the market data and stored portfolio data, operation 430 determines the appropriate weighting for each security then in the portfolio to properly rebalance the entire portfolio. As a result of this operation, operation 430 issues appropriate trade orders, as symbolized by line 437, to either buy or sell securities, as much as necessary, in the portfolio to effectuate the rebalancing….”,  15-10-20);
generating buy orders for the calculated amount of equity in the second business (Fig. 4 elements 430 and 437);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fernholz’s teaching with the teaching of  Reuss. One would have been motivated to  provide functionality to automatically rebalance a portfolio of securities in order to process data, analyze , and place orders accordingly for execution in a timely manner (see Fernholz Fig. 4 and associated disclosure and 5:60-65).
As to claims 7, 8 and 9, Reuss disclose 
wherein the equity in the first business accrued by the user comprises a fractional share of stock in the first business
(“[0044] More specifically, allocation engine 202 determines the number of shares (either whole or fractional as will be discussed in detail below), based on one or more criteria. Criteria can include the price of the transaction, the number of goods purchased, the number of transactions completed by the purchaser (e.g., a first time buyer may be incentivized with more shares than a previous purchaser), or other bases”, paragraph 44);
aggregating the fractional share of stock in the first business with one or more additional fractional shares of stock in the first business to form an aggregate amount of shares of stock
(see Fig. 2 and associated disclosure and “…[0050] Associated with distribution engine 204 are one or more share tables 208. Share table 208 is used to store the share values, dividends, and status information associated with the purchasers 210….”, paragraph 50);
wherein the calculated amount of equity in the second business is a fractional share of stock associated with the second business (paragraph 44);
Reuss does not expressly disclose but Fernholz discloses 
wherein placing the one or more sell orders (see Fernholz at least Fig. 4. Elements 430 and 437).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fernholz’s teaching with the teaching of  Reuss. One would have been motivated to  provide functionality to automatically rebalance a portfolio of securities in order to process data, analyze , and place orders accordingly for execution in a timely manner (see Fernholz Fig. 4 and associated disclosure).
As to claims 10 and 11, Reuss does not expressly disclose but Fernholz discloses 
wherein the instructions are further executable to, responsive to receiving an indication that the user does not request the rebalancing of equity in the loyalty rewards platform account, maintain the equity in the first business accrued via the first equity rewards program
(Fernholz teaches a user settable flag  to request rebalance, “… Upon entry into Main Program 600, execution first proceeds to block 605. This block, when executed, determines by virtue of the state of two user-settable flags, i.e. a "rebalancing" flag and a "cash investment mode" flag, which of two portfolio management modes are to be currently performed. Through the rebalancing mode, weights of each security in the portfolio are re-calculated and the portfolio holdings dynamically rebalanced with resulting issuance of appropriate market orders. …. Variable is set to one if rebalancing is to occur; to zero otherwise, i.e. cash investment is to be executed” , 17:27-42).
wherein the interface element is a single button that is selectable to perform the rebalancing of equity in the loyalty rewards platform account of the user
(Fernholz teaches a user settable flag  to request rebalance, 17:27-42)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fernholz’s teaching with the teaching of  Reuss. One would have been motivated to  provide functionality to request rebalance a portfolio of securities in order to have control over the rebalancing process. The results would have been predictable.

Claims 12, 13, 14, 15, 16, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20070265950 (Reuss) in view of US PG. Pub. No. 20090271257 (Flake).
As to claim 12, Reuss discloses a method for a loyalty platform including one or more computing systems, the method comprising: 
a) receiving, at a purchase tracking module of the loyalty platform, information defining a financial transaction made by a user (see Figs 2 and 3 and associated disclosure);
b)  automatically determining an identity of a business with which the financial transaction is associated based on output from a transaction model, 
(see “identify eligible transaction”, element 102 Fig. 1B.
See also “…each representing a discrete event. While other more sophisticated purchase arrangements are possible, the vast majority of electronic commerce transactions follow this simple model…”, paragraph 3); 
c) determining, through a rewards manager in communication with the purchase tracking module and an equity allocation system of the loyalty platform, an equity reward for the user based upon a purchase amount of the financial transaction and the identity of the business
(“[0031] After execution, a determination is made as to the allocation of shares to be made to the purchaser 104 (e.g., by the share allocation system 58). In a simple example, the allocation of shares can require the calculation of a number of shares to allocate relative to a price paid for the goods or services [Examiner interprets as automatically distributing, … the plurality of… share amounts]…”, paragraph 31.
(“[0031] After execution, a determination is made as to the allocation of shares to be made to the purchaser 104 (e.g., by the share allocation system 58). In a simple example, the allocation of shares can require the calculation of a number of shares to allocate relative to a price paid for the goods or services [Examiner interprets as automatically distributing, … the plurality of… share amounts]…”, paragraphs 31 and 44); 
d)  providing, via the equity allocation system, the equity reward to the user
[0044] More specifically, allocation engine 202 determines the number of shares (either whole or fractional as will be discussed in detail below), based on one or more criteria. Criteria can include the price of the transaction, the number of goods purchased, the number of transactions completed by the purchaser (e.g., a first time buyer may be incentivized with more shares than a previous purchaser), or other bases”, paragraph 44.
 “[0050] Associated with distribution engine 204 are one or more share tables 208. Share table 208 is used to store the share values, dividends, and status information associated with the purchasers 210. An example of entries stored in share table 208 is shown in FIG. 3. In the example shown, share table 208 includes entries for two purchasers 300 and 302, respectively. Purchaser 1 (300) includes share entries (shares 303) for a plurality of products 304, two merchants 306, and the exchange system 308. …. In this example, fractional shares are also shown…”, paragraph 50);
e)   and displaying the equity reward to the user via a display 
(“[0032] An account associated with the purchaser is updated to reflect the allocation of shares 106 [Examiner interprets as rebalancing of equity]. … This process can be repeated for some or all transactions processed by the exchange system 56”, paragraph 32.
“[0069] In some implementations, the process associated with an initial transaction includes the following steps: purchasing a good or service; determining a share fee; allocating the share fee in appropriate amounts to one or more types of shares; and updating the allocation of shares Examiner interprets as rebalancing of equity]….”, paragraph 69);
Reuss does not expressly disclose but Flake discloses
the transaction model trained to produce as the output a probability rank for one or more or each of a plurality of businesses stored within a rewarding business index of the loyalty platform; 
(Flake teaches “…To infer compensation funding 125 and externally injected funding, intelligent component 225 relies on artificial intelligence techniques, which apply advanced mathematical algorithms--e.g., decision trees, neural networks,..”, paragraph 43. “…Training component 322 utilizes available market and advertiser data or intelligence for various machine learning approaches. As available information increases, training results in improved performance of intelligence component 225 and component that utilize it”, paragraph 45.
“Intent processing component 435 can evaluate the veracity of the agent intent 115 and generate confidence metrics associated therewith. Such confidence metrics can be factored in connection with allocation of compensation 165…”, paragraph 53.
“…The likelihood of an agent take action can be biased via the level of provided compensation; namely, advertisement management component 455 can present advertisement that offer a compensation that is above a known or inferred engagement threshold associated with the agent that conveys the intent 415….”, paragraph 57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Flake’s teaching with the teaching of  Reuss. One would have been motivated to  provide functionality to train a model  to produce confidence metrics [probability rank] in order to finance award programs (see Flake abstract).
As to claims 13 and 14, Reuss discloses
wherein the one or more features include a description of the transaction, a geolocation of the transaction, and/or the purchase amount for the transaction
(Reuss teaches purchase amount of a transaction “…For example, for transactions less than a predetermined amount (e.g., less than $10…”, paragraph 39)
Reuss does not expressly disclose but Flake discloses
wherein the transaction model includes a feature extractor to extract one or more features from the information defining the financial transaction and use the one or more features as input to produce the output 
(“0022] The term "intelligence" has two meanings: (i) it refers to information that characterizes history or behavior of a person or an entity, and to records of commercial and non-commercial activities involving a product or service, or a combination thereof, of the person or entity; and (ii) it refers to the ability to reason or draw conclusions about, e.g., infer, the current or future state of a system or behavior of a user based on existing information about the system or user. Artificial intelligence (AI) can be employed to identify a specific context or action, or generate a probability distribution of specific states of a system or behavior of a user without human intervention. Artificial intelligence relies on applying advanced mathematical algorithms--e.g., decision trees, neural networks, regression analysis, cluster analysis, genetic algorithm, and reinforced learning--to a set of available data (information) on the system [Examiner interprets as a feature extractor] or user”, paragraph 22.
“…The system platform, based on the transaction, available intelligence about the user, …”, paragraph 61.
“[0060] Once an advertisement model, or instrument, for compensation delivery  [Examiner interprets as input to produce the output] is selected; based at least in part on the nature--explicit or implicit expression--of the intent 415 received by service platform 430, the available intelligence on the originating agent, etc.; and consistent action has been taken by a customer (e.g., agent 410), compensation component 135 delivers compensation 165 [Examiner interprets as input to produce the output]”, paragraph 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Flake’s teaching with the teaching of  Reuss. One would have been motivated to  provide functionality to train a model  to produce confidence metrics [probability rank-output -] in order to finance award programs (see Flake abstract).
As to claims 15, 16 and 17, Reuss does not expressly disclose but Flake discloses
wherein the model is trained with previous transaction data for the user and/or historical transaction data for other users
(“… Training component 322 utilizes available market and advertiser data or intelligence for various machine learning approaches. As available information increases, training results in improved performance of intelligence component 225 and component that utilize it…”, paragraph 45).
wherein the model is neural network
(Flake teaches “…To infer compensation funding 125 and externally injected funding, intelligent component 225 relies on artificial intelligence techniques, which apply advanced mathematical algorithms--e.g., decision trees, neural networks,..”, paragraph 43. “…Training component 322 utilizes available market and advertiser data or intelligence for various machine learning approaches. As available information increases, training results in improved performance of intelligence component 225 and component that utilize it”, paragraph 45).
wherein to generate the probability rank, the model is trained to associate each business with a confidence score
(“Intent processing component 435 can evaluate the veracity of the agent intent 115 and generate confidence metrics associated therewith. Such confidence metrics can be factored in connection with allocation of compensation 165…”, paragraph 53). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Flake’s teaching with the teaching of  Reuss. One would have been motivated to  provide functionality to train a model  to produce confidence metrics [probability rank] in order to finance award programs (see Flake abstract).
As to claims 18 and 19, Reuss discloses
wherein the model is configured to be updated 
(“…[0032] An account associated with the purchaser is updated to reflect the allocation of shares 106…”, paragraph 32. “updating the allocation of shares…”, paragraph 69).
Reuss does not expressly disclose but Flake discloses
wherein if each confidence score is below a threshold, the model is configured to submit the financial transaction for an elevated review
(Flake discloses elevated review of information because this system comprises “Artificial intelligence (AI) can be employed to identify a specific context or action, or generate a probability distribution of specific states of a system or behavior of a user without human intervention. Artificial intelligence relies on applying advanced mathematical algorithms--e.g., decision trees, neural networks, regression analysis, cluster analysis, genetic algorithm, and reinforced learning--to a set of available data (information) on the system or user”, paragraph 22.
“…Advertiser information is collected according to privacy regulation enacted by a privacy component 238 and the collected information during registration is stored as advertiser intelligence 205. In addition, allocation component can rely on intelligent component 225 and advertiser intelligence 205 to infer a level of advertisement revenue funds 125…”, paragraph 37.
“..augment available intelligence on agent 110…”, paragraph 40, “…exploit various resources such as advertiser intelligence 205…”, paragraph 41, “…supplemental data 235 available…”, paragraph 43 and “0045] Analysis component 324 can execute at least a portion of the algorithms cited above for inferring, for example, suitable fractions of advertisement revenue to be directed towards compensation. Data miner 328 can further support analysis of information (e.g., advertiser intelligence 205) through data segmentation, model development for simulation(s) of advertiser behavior and related model evaluation(s)”, paragraph 45).
wherein the model is configured to be updated based on results of the elevated review
(“…event(s) can be recorder…”, paragraph  40 and “… records of collected information related to an advertiser are stored within advertiser intelligence store 205…”, paragraph 48, “records of collected agent's actions are stored”, paragraph 55)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Flake’s teaching with the teaching of  Reuss. One would have been motivated to  provide functionality to train a model  to submit financial transaction data to an elevated review in order to use augmented available intelligence to generate confidence metrics (see Flake paragraphs 22 and 40) 
Reuss does not teach 
wherein if each confidence score is below a threshold,
But, from the teaching of Flake in paragraph  57 of “engagement threshold “ and “intent processing component 435 can evaluate the veracity of the agent intent 115 and generate confidence metrics associated therewith…”, paragraph 53. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a confidence metric [confidence score] of Flake’ system below a certain limit of the confidence metric to use augmented available intelligence in order to generate robust intelligence in the system (see Flake paragraphs 22 and 40) and incorporate it in the system of Reuss in order to  implement criteria and measure activity level based in transactions (see Reuss paragraph 56).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Driving and creating brand value through brand equity valuation”. IEEE. 2013. This article discloses “Business decision-makers must effectively allocate scarce resources in order to survive and thrive in today's competitive business environment. The dramatic advances in technology over the last decade, fueled in part by the rapidly expanding use of social media, have created an extremely complex and fast-moving global marketplace. The traditional tools and methods used to measure brand equity and returns from brand investments have become less effective in providing decision makers guidance in gauging returns, and in determining where and what to invest to maximize brand value. The traditional tools are therefore no longer able to provide significant impactful or actionable information to assist executives making resource allocation decisions. This paper examines traditional brand equity valuation approaches, identifying their strengths and limitations. It then introduces a proactive brand equity valuation methodology - the Brand Equity Valuation Methodology (BEVM). This new approach applies the Black-Sholes Option Pricing Model (BSOPM) statistical and mathematic logic to brand equity valuation. The BEVM reconfigures the BSOPM variables enabling the BSOPM to generate a measure of the brand's equity value for publicly held companies (in this paper) as well as for privately owned business. It is anticipated that future applications of this methodology will enable quantification of the likely returns on brand-building investment initiatives. The BEVM model will offer decision-makers a robust and effective tool to enable improved resource allocation decisions that maximize overall brand value”.
APPROACHES TO MACHINE LEARNING. 1984. Carnegie-Mellon University. This paper elaborates in machine learning as  new ways of organizing existing information. The machine learning approach reviews symbolic domains. conceptual clustering and language acquisition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        10/14/2022